     Case 1:20-cv-00372-NONE-BAM Document 17 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DONNIE WOODRAL,                                   Case No. 1:20-cv-00372-NONE-BAM
12                      Plaintiff,                     ORDER RE STIPULATION FOR LEAVE
                                                       TO FILE FIRST AMENDED COMPLAINT
13          v.
                                                       (Doc. No. 14)
14   COUNTY OF STANISLAUS, et al.,
15                      Defendants.
16

17          On September 14, 2020, the parties filed a stipulation to allow Plaintiff Donnie Woodral

18   (“Plaintiff”) leave to file a first amended complaint. (Doc. No. 14.) Plaintiff explained that after

19   serving written discovery requests, he “learned the name of Deputy Nathan Crain that released the

20   K-9 on Plaintiff.” (Id. at 1.) Thereafter, Defendant County of Stanislaus agreed to stipulate to

21   allow Plaintiff to file a first amended complaint naming Deputy Crain as a defendant. (Id.)

22          On September 18, 2020, the Court directed Plaintiff to supplement the parties’ stipulation

23   with a proposed first amended complaint. (Doc. No. 15.)

24          On October 5, 2020, Plaintiff submitted his proposed first amended complaint for

25   damages. (Doc. No. 16.)

26          Having considered the parties’ stipulation and the proposed first amended complaint,

27   Plaintiff’s request for leave to file a first amended complaint to name Deputy Crain is

28   GRANTED. Within five (5) days of the date of this Order, Plaintiff shall file his first amended
                                                      1
     Case 1:20-cv-00372-NONE-BAM Document 17 Filed 10/06/20 Page 2 of 2

 1   complaint. Defendant County of Stanislaus shall file its responsive pleading within fourteen (14)

 2   days after the filing of the first amended complaint. Defendant Crain shall file his responsive

 3   pleading to the first amended complaint within twenty-one (21) days after service of summons

 4   and the first amended complaint.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     October 6, 2020                            /s/ Barbara   A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
